DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ election without traverse of Group III (claim 8), filed 10/19/2022, is acknowledged. Accordingly, claims 1-7 and 9-11 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
                                                               Status of Claims
Claim 8 is under examination. Claims 1-7 and 9-11 are withdrawn. 
Priority
This application claims the benefit of domestic priority to National Stage Entry of International Application PCT/EP2017/058866, filed on April 12, 2017, which claims priority to European Patent Application No. 16165319.1, filed on April 14, 2016. Accordingly, the effective filing date of this application is April 12, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Drawings
This applicant has been filed without drawings. The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  See MPEP 601.01(f)(g). Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claim 8 is  objected to because of the following informalities:  Claim 8 recites the phrase “as determined by the method of claim 1”. However, claim 1 is withdrawn from consideration. Therefore claim 8 appears to be improperly dependent from a withdrawn claim. Appropriate correction is required.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See at least page 14. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required.
The disclosure is objected to because it does not meet the requirement for proper layout as provided by 37 CFR 1.77(b). In this case, the specification has non-standard sections (e.g., “Description”, “Summary of the Invention”). In order to overcome this objection, a substitute specification should be provided that corrects these issues. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
Content of Specification

(a) Title of the Invention: See 37 CFR 1.72(a) and MPEP § 606. 
(b) Cross-References to Related Applications: See 37 CFR 1.78 and MPEP § 201.11.
(c) Statement Regarding Federally Sponsored Research and Development: See MPEP § 310.
The Names Of The Parties To A Joint Research Agreement: See 37 CFR 1.71(g).
(e) Incorporation-By-Reference Of Material Submitted On a Compact Disc: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text were permitted as electronic documents on compact discs beginning on September 8, 2000.
(f) Background of the Invention: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled "Technical Field."
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant's invention. This item may also be titled "Background Art."
(g) Brief Summary of the Invention: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. 
(h) Brief Description of the Several Views of the Drawing(s): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(i) Detailed Description of the Invention: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. 
(j) Priority statement

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
Under the broadest reasonable interpretation, the claimed invention is directed to a method of selecting a treatment of a patient suffering from an infection with a potentially antimicrobial drug resistant microorganism.  Therefore, the claims fall into one of the four statutory categories.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps that encompass an abstract idea for the following reasons:
c) identifying said at least one or more antimicrobial drugs; 
d) selecting one or more antimicrobial drugs different from the ones identified in step c) and being suitable for the treatment of the infection with the microorganism

Under the broadest reasonable interpretation (BRI), the above identifying and selecting steps encompass a mental process.  That is, these steps are generically recited and broadly encompass evaluating data and coming to a conclusion, i.e. there is nothing in the claims themselves that foreclose these steps from being performed by a human. It may be impractical and tedious to analyze bioinformatics data without an electronic computer, for example, but it is not impossible. Therefore, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II). 
Additionally, a  review of the specification teaches mathematical techniques and algorithms for identifying appropriate drugs and selecting suitable treatments [page 30], e.g.  using  decision tree, random forest, neural network, bayesian classification, support vector machine,  etc. for analyzing genetic variations. Therefore, the identifying and selecting steps reasonably encompass mathematical relationships and/or the use of mathematical operations when read in light of the specification. For these reasons, the claims recite an abstract idea. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
obtaining or providing a sample containing or suspected of containing a microorganism from the patient; 
determining the presence of at least two genetic variations of the nucleic acid sequences…wherein the presence of said at least two genetic variations of the nucleic acid sequences comprising at least one genetic variation in the chromosome and at least one genetic variation in at least one plasmid is indicative of a resistance to one or more antimicrobial drugs;
 
With regards to the obtaining and providing steps, these essentially result in the collection of data for use in the abstract idea. Accordingly, these amount to extra-solution activity. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the determining step, this step is generically recited and not limited to any particular acts or operations (be it computational or physical), i.e. it encompasses any and every means of detecting variants. According, this limitation amounts to generating information for use by the abstract idea and is a mere nominal or tangential addition to the claim that amounts to nothing more than extra-solution activity. See MPEP 2106.05(g) and 2106.05(h).
With regards to the recited database and processing system comprising processors, these are recited at a high level of generality and can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  [Step 2A, Prong 2: NO]
            
C. Guidance Step 2B: 
The claimed invention does not include additional steps/elements appended to the judicial exception that amount to significantly more than the judicial exception for the following reasons. 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, the courts have also recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
Furthermore, it is the examiner’s position that methods for obtaining samples and determining genetic variations in DNA against drug resistance were routine and conventional in the art (see, e.g. Zhao et al., IDS filed 10/12/2018). Therefore, even upon reconsideration, there is nothing unconventional with regards to the above non-abstract steps. See MPEP 2106.05(d)(Part II). 
Taken alone or in combination, the additional steps/elements fail to transform the exception into a patent-eligible application of that exception. Therefore, based on the two-part analysis, the claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. [Step 2B: NO]. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is separate and distinct from the enablement requirement. The specification must: (1) describe the claimed invention in a manner understandable to a person of ordinary skill in the art, and (2) show that the inventor actually invented the claimed subject matter. In this case, claim 8 requires, inter alia:
c) identifying said at least one or more antimicrobial drugs; d) selecting one or more antimicrobial drugs different from the ones identified in step c) and being suitable for the treatment of the infection with the microorganism
These are all generically recited functional limitations that are not limited to comprise any specific computational or mathematical steps for performing the claimed functions, i.e. they generically encompass critical thinking.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010) (en banc). A review of the specification does minimally discuss mathematical techniques for clustering genetic variant data sets [page 30] and statistical models based on at least one or more structural variations and/or at least one or more SNPs [page 35]. However, this is not commensurate in scope with what is being claimed and none of these models or techniques are defined in terms of structural limitations or mathematical parameters that would necessarily achieve the claimed results. Because the claims encompass all means or methods of resolving the identifying and selecting steps, they are not adequately supported by the written description as required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340. Therefore, the specification fails to provide written description support for the full scope of identifying and selecting steps that are encompassed by the claim and used for achieving the claimed results. 
Furthermore, after reading the specification, it immediately becomes unclear how one of skill in the art arbitrarily “selects” which drugs are suitable for treating the full scope of infections encompassed by the claims. There is this is no evidence that applicant has actually disclosed sufficient correlations between genetic variations, disease, and statistical models for identifying drugs that are suitable as treatments for variants that are resistant to said anti-microbial drugs. The specification does not need to spell out every detail of the invention, but the possession requirement demands that the written description show that the inventor actually invented what is claimed. Such correlations are not trivial in nature. For example, Zhao et al. (IDS filed 10/12/2018) teaches sequence analysis method for predicting antimicrobial resistance that requires knowledge of specific genetic markers and specific disease phenotypes. Therefore, the specification does not establish a reasonable structure-function correlation (with the structure is broadly interpreted as the computational techniques and associated data used by the computer system). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69)(emphasis added). 
For the reasons discussed above, the specification does not satisfy the written description requirement with respect to the full scope of what is being claimed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recites “c) identifying said at least one or more antimicrobial drugs”. It is unclear as to the metes and bounds of the claimed “identifying”, as such generic functional claim language amounts to descriptions of problems to be solved and/or functions, and covers all means or methods of performing the claimed functions. The specification fails to provide any limiting definition for this term that would serve to clarify the scope. The specification does discuss mathematical techniques and algorithms [page 30, 35]. However, Applicant is reminded that while claims must be given their broadest reasonable interpretation during examination, it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. As a result, the claim is indefinite. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this term to a reasonable degree of particularity and distinctness, i.e. one or more of the plausible interpretations described by the specification.
Claim 8 recites “c) identifying said at least one or more antimicrobial drugs; d) selecting one or more antimicrobial drugs different from the ones identified in step c) and being suitable for the treatment of the infection with the microorganism.” It is unclear as to the metes and bounds of the claimed “identifying”, as such generic functional claim language amounts to descriptions of problems to be solved and/or functions, and covers all means or methods of performing the claimed functions. The specification fails to provide any limiting definition for this term that would serve to clarify the scope. The specification does discuss mathematical techniques and algorithms [page 30, 35]. However, Applicant is reminded that while claims must be given their broadest reasonable interpretation during examination, it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. As a result, the claim is indefinite. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this term to a reasonable degree of particularity and distinctness, i.e. one or more of the plausible interpretations described by the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (J Clin Microbiol., 2014, Apr; 52(4):1182-91; IDS filed 10/12/2018).
Gordon teaches a method for predicting microbial resistance by whole-genome sequencing. In particular, Gordon teaches obtaining clinical samples from patients and sequencing microbial isolates from said isolates [p. 1183, col. 1], as claimed. Gordon teaches determining the presence of microbial resistant genes in said isolates based on sequence analysis [p.1183, col. 1, col. 2, p. 1184, col. 1, Table 2, Table 3], which reads on the claimed determining step. Gordon does not specifically teach wherein the presence of at least two genetic variations comprising at least one genetic variation in the chromosome and at least one genetic variation in at least one plasmid is indicative of a resistance to one or more antimicrobial drugs. However, this feature would have been obvious to one of ordinary skill in the art since the sequence analysis process taught by Gordon includes interrogating assembled genomes using BLASTn for a panel of known resistance determinants (i.e. more than two genetic variants) that include chromosomal mutations and genes carried on plasmids [Abstract]. 
Gordon additionally teaches comparing results with phenotypic susceptibility testing for 12 commonly used antimicrobial agents (penicillin, methicillin, erythromycin, clindamycin, tetracycline, ciprofloxacin, vancomycin, trimethoprim, gentamicin, fusidic acid, rifampin, and mupirocin) performed using a routine clinical laboratory [Abstract, p.1185-88, Tables 4, 5, 6]. Gordon teaches selecting drugs that are suitable for treatment of the microbial infections based on error rates [p.1188-89, Tables 4, 5, 6]. 
Citation of Relevant Prior Art
The following prior art reference(s) made of record and not relied upon are considered pertinent to applicant's disclosure.
Martinez (Nature Reviews Microbiology: Predicting Antimicrobial Resistance, December 2007, pp. 958-965) teaches a review of the information that is required to predict when antibiotic resistance is likely to emerge in a bacterial population. See entire. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619